Citation Nr: 1635159	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  11-06 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder or depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served in the Naval Reserve with a period of active duty from January 1991 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board remanded the case in July 2014 to assist the Veteran in obtaining additional private treatment records and obtain any outstanding service treatment records.  The case has since been returned to the Board for appellate review.  

In June 2015, subsequent to the AOJ's March 2015 Supplemental Statement of the Case (SSOC), the Agency of Original Jurisdiction (AOJ) associated additional service treatment records and service personnel records with the Veterans Benefits Management System (VBMS) file.  The Veteran's representative submitted a waiver of these service records in the August 2016 informal hearing presentation, allowing for the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  Additionally, in July 2016, the Veteran's representative submitted additional private treatment records, again with a waiver allowing for the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  The Veteran's Virtual VA claims file only contains records that are duplicative of those in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, despite the Board's July 2014 characterization of the Veteran's 1991 service as active duty for training (ACDUTRA), her service personnel records make clear that she was called to active duty rather than ACDUTRA in January 1991.  For example, her DD 214 lists the reason for her separation as expiration of the term of active obligated service.  Additionally, the orders calling her to Ft. Dix reflect that she was ordered to active military service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  While the Veteran served on active duty from January 1991 to February 1991, there was no entrance examination for this period of service recovered on remand.  Therefore, the presumption of soundness attaches.  

Nevertheless, the Board finds that there is evidence in the file which indicates that the Veteran's psychiatric problems may have pre-existed her service from January 1991 to February 19991.  For example, in an August 2014 statement, the Veteran recalled that her schizophrenic break occurred after her return from Camp Pendleton and prior to her active duty.  Additionally, while COMCARE, her mental health care provider at that time, characterized her private treatment records for this period as being unavailable, they nevertheless verified that she was undergoing treatment at that time.  The Board therefore finds that a medical opinion is required to determine whether the Veteran's schizoaffective disorder clearly and unmistakably pre-existed her period of active service.  Although, the Board sincerely regrets the additional delay, remand is required for a VA examination that includes this opinion.  

As the Veteran appears to receive all of her mental health care outside the VA health care system, on remand the AOJ should also assist the Veteran in obtaining any recent potentially relevant private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including the service treatment records, post-service medical records, and lay assertions.  

For each diagnosis, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's service from January 1991 to February 1991.  In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.  

If so, the examiner should state whether the psychiatric disorder clearly and unmistakably did not increase in severity during service.  If the psychiatric disorder did increase during the Veteran's active service from January 1991 to February 1991, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

In considering whether the Veteran's psychiatric disorder pre-existed her service from January 1991 to February 1991, the examiner should discuss the statements from Drs. TFM and CAG, as well as records from Via Christi Regional Medical Center.  Dr. TFM offered a November 1990 tentative diagnosis for schizoaffective disorder.  Dr. CAG wrote an August 2010 statement describing treatment for schizoaffective disorder dating back to November 1990.  COMCARE additionally provided a November 2014 response to the AOJ's request for these records, characterizing them as unavailable, but verifying the Veteran's treatment from to January 1989 through December 1992.  The Via Christi treatment records similarly verify dates of treatment dating back to December 1990, without listing the diagnoses treated.  

Further, in an August 2014 statement, the Veteran recalled that her schizophrenic break occurred after her return from Camp Pendleton and prior to her active duty.  It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

In considering whether the psychiatric disorder increased in severity during service, the examiner should discuss the January 1991 psychiatric consultation referenced in the Veteran's service treatment records and service personnel records.  

If a diagnosed psychiatric disorder is found not to have clearly and unmistakably pre-existed the Veteran's service from January 1991 to February 1991, the examiner should state whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology or injury therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

